IN THE UNITED STATES COURT OF APPEALS
                               FOR THE FIFTH CIRCUIT

                                 __________________________

                                        No. 02-20821
                                      Summary Calendar
                                 __________________________


JAMES S. PASTOR; RHINA PASTOR,
                                                                               Plaintiffs-Appellants,

versus

COLLEGE STATION INDEPENDENT SCHOOL DISTRICT,
                                                                               Defendant-Appellee.

                  ___________________________________________________

                          Appeal from the United States District Court
                              For the Southern District of Texas
                                     (No. H-01-CV-317)
                  ___________________________________________________
                                     December 30, 2002


Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

         Appellants allege that their former employer, College Station Independent School District

(“CSISD”), discriminated against them on the basis of race or national origin and age in violation of

Title VII and the Age Discrimination in Employment Act (“ADEA”), respectively. Rhina Pastor

further alleges that CSISD violated Title VII by discriminating against her because of her sex. The

district court found, viewing the evidence in the light most favorable to Appellants, that there was



         *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
no triable issue of fact to show: (1) that Rhina Pastor established a prima facie case of race, age or

sex discrimination; (2) that CSISD’s reasons for taking adverse employment action against James

Pastor were merely pretextual; or (3) that James Pastor made out a prima facie case for age

discrimination. Because Appellants failed to raise a genuine issue of material fact to show that

CSISD discriminated against them on the basis of race, age, or sex, we affirm.

                                I. FACTS AND PROCEEDINGS

       Appellants, James and Rhina Pastor, are husband and wife. They are both Latino and over

forty-years-old. CSISD originally retained the Pastors as independent contract painters from

November 14, 1994 until August 9, 1999. In August 1999, CSISD hired the Pastors as full-time

employees.

       A. James Pastor

       Mr. Pastor alleges that while he was working for CSISD, his co-workers subjected him to

discrimination based on his national origin. As examples, Mr. Pastor alleges that: (1) a co-worker,

David Bewley,1 interfered with Mr. Pastor’s use of a radio ; (2) both Mr. Pastor and his wife, Ms.

Pastor remained temporary employees for five years, while CSISD moved others to permanent status

in a shorter period of time;2 (3) the Pastors were not allowed to go into the maintenance work area

with other employees; (4) Mr. Pastor’s disciplinary write-ups differed from other CSISD employee




       1
         Mr. Pastor claims that the same co-worker commented to him: “why don’t you go back
to f---ing New York?” Mr. Pastor contends that this comment was racially motivated because:
“I’m from New York, and with Texans, as I understand it, a lot of people don’t like New
Yorkers. I’m also Latin. I felt they didn’t like Latins.” R. at 205.
       2
        Mr. Pastor could not cite any examples of who had been promoted more quickly than he
and his wife. R. at 200-01.

                                                  2
disciplinary write-ups;3 and (5) the Pastors were the only Latinos in the maintenance department at

CSISD.

       While employed by CSISD, Mr. Pastor received three disciplinary write-ups for violating

District policy. First, on February 23, 2000, the Pastors’ supervisor, Royce Thomas, disciplined Mr.

Pastor for leaving work on personal business without notifying a supervisor or “punching out” on the

time clock, as required by District policy. CSISD brought a disciplinary action against Mr. Pastor

again on March 28, 2000, when Mr. Pastor failed to complete a task as directed. On May 17, 2000,

Thomas brought a disciplinary action against Mr. Pastor for a third time for disobeying instructions

to not talk to or interfere with an outside contractor’s employees who were working at one of the

CSISD campuses. CSISD terminated Mr. Pastor’s employment after this third incident, citing Mr.

Pastor’s multiple disciplinary actions. After terminating Mr. Pastor’s employment, and during Ms.

Pastor’s medical leave from work, CSISD hired a 49 year-old African-American male, and a 44 year-

old white female.

       B. Rhina Pastor

       Ms. Pastor also claims that she suffered discriminatory treatment, primarily at the hands of

Darla Long, the head painter brought in by CSISD while Ms. Past or was out on medical leave.

Specifically, Ms. Pastor cites two comments by Long: (1) Long commented that she did not listen

to “black” or “latin” music; and (2) Long inquired about Ms. Pastor’s age and stated that Ms. Pastor

was “too old for the job.”

       CSISD did not terminate Ms. Pastor. She chose to discontinue her employment with CSISD

pursuant to her doctor’s advice following an on-the-job injury. CSISD informed Ms. Pastor that they


       3
         Mr. Pastor could not cite a concrete example for this allegation. R. at 197.

                                                 3
would hold her position open for 12 weeks following her injury. Ms. Pastor stopped working for

CSISD on or around November 1, 2000, shortly after the alleged discriminatory treatment by Long.

                                  II. STANDARD OF REVIEW

       This Court reviews a district court’s grant of summary judgment de novo, applying the same

standard as the district court. Wyatt v. Hunt Plywood Co., 297 F.3d 405, 408 (5th Cir. 2002). If

there is “no genuine issue as to any material fact” and the moving party is entitled to judgment as a

matter of law, this Court will affirm a grant of summary judgment. FED. R. CIV. P. 56(c). This Court

determines the materiality of the issue according to the substantive law of the case. See Anderson

v. Liberty Lobby, 477 U.S. 242, 248 (1986). In making the ultimate determination of whether

summary judgment was pro per, this Court reviews the facts, and all inferences drawn from those

facts, in the light most favorable to the party opposing the motion. See Jurgens v. EEOC, 903 F.2d

386, 388 (5th Cir. 1990).

                                          III. ANALYSIS

       A. James Pastor’s Title VII Claim

       This Court evaluates racial discrimination claims based solely on circumstantial evidence under

the burden-shifting framework established in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-

805 (1973). To establish a prima facie case for discriminatory discharge under Title VII, the plaintiff

must show that: (1) he is a member of a protected class; (2) he is qualified for the position; (3) he

suffered an adverse employment action; and (4) the employer replaced him with someone outside the

protected class. Price v. Federal Express Corp., 283 F.3d 715, 720 (5th Cir. 2002) (citing St. Mary’s

Honor Ctr. v. Hicks, 509 U.S. 502, 506 (1993)).

       If the plaintiff successfully establishes a prima facie case, the burden shifts to the defendant


                                                  4
to produce a legitimate, nondiscriminatory justification for its actions. McDonnell Douglas, 411 U.S.

at 802. To meet its burden of production, the defendant must “introduce evidence, which taken as

true would permit the conclusion that there was a nondiscriminatory reason for the adverse action.”

Hicks, 509 U.S. at 509 (emphasis in original). If the defendant meets its burden, the plaintiff’s prima

facie case drops out, and the plaintiff has the burden of showing that the defendant’s proffered reason

is merely a pretext for intentional discrimination. Id. at 507-08. The plaintiff retains the “ultimate

burden of persuading [the trier of fact] that [he] has been the victim of intentional discrimination.”

Id. at 508.

        Even assuming, arguendo, that Mr. Pastor established a prima facie case of race

discrimination, he has failed to rebut CSISD’s legitimate, nondiscriminatory reason for terminating

him. On three separate occasions, CSISD wrote up Mr. Pastor for violating its policies. Specifically,

Mr. Pastor left work without notifying a supervisor or “punching out,” he failed to complete a task

as directed, and he disobeyed instructions to not talk to or interfere with an outside contractor’s

employees working at a CSISD campus. Mr. Pastor fails to persuade the Court that CSISD’s reasons

for terminating him were merely pretext; “a reason cannot be proved to be a ‘pretext for

discrimination’ unless it is shown both that the reason is false, and that discrimination was the real

reason.” Hicks, 509 U.S. at 513 (emphasis in original). Because Mr. Pastor fails to advance any

evidence showing that CSISD’s reasons were either false or that racial discrimination was likely the

real reason for his termination, his claim of wrongful termination based on race fails.

        B. James Pastor’s Age Discrimination Claim

        Mr. Pastor also asserts that CSISD discriminated against him on the basis of age. ADEA

analysis reflects Title VII’s burden-shifting framework. To establish a prima facie case of age


                                                  5
discrimination, the plaintiff must show that: “(1) he was discharged; (2) he was qualified for the

position; (3) he was in the protected class at the time of discharge; and (4) he was either (i) replaced

by someone outside of the protected class, (ii) replaced by someone younger, or (iii) otherwise

discharged because of his age.” Bodenheimer v. PPG Indus. Inc., 5 F.3d 955, 957 (5th Cir. 1993).

Once the plaintiff establishes a prima facie case, the defendant has the burden of rebutting the

presumption of discrimination by articulating a legitimate, nondiscriminatory reason for terminating

the plaintiff. Id. As in the Title VII context, the plaintiff must prove either that the defendant’s

reasons are not worthy of credence, or that there was more than likely a discriminatory reason for its

conduct. Beinkowski v. American Airlines, Inc., 851 F.2d 1503, 1505 (5th Cir. 1988).

       Again, while Mr. Pastor may have established a prima facie case for age discrimination

because the people hired to replace him were slightly younger,4 his claim must fail because he did not

prove that CSISD’s proffered reasons for terminating him were unworthy of credence or were more

than likely motivated by discriminatory intent.

       C. Rhina Pastor’s Discrimination Claims

       Ms. Pastor falls short of establishing a prima facie case for all of her claims of discrimination

because she failed to prove that CSISD took any adverse employment action against her. To the

contrary, CSISD had assured Ms. Pastor that it would retain her position for her while she was on

medical leave. As such, her claims of discrimination must fail as a matter of law as well.

                                        IV. CONCLUSION

       Because of the foregoing reasons, we affirm the district court’s grant of summary judgment.



       4
        The individuals hired after CSISD fired Mr. Pastor and Ms. Pastor was on leave were 49
years-old and 44 years-old. The Pastors were in their fifties.

                                                   6
7